Citation Nr: 1501252	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  09-16 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 2000 to April 2004 and from July 2004 to January 2005, some of which was under Title 10 orders.  He served in the Persian Gulf theater of operations.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  In May 2011 and May 2014, this case was remanded for further development; it has been reassigned to the undersigned for the purposes of this decision. 

The issue of service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Chronic strain of the right ankle is a known clinical diagnosis; a chronic right ankle disability was not manifested in service (or arthritis within the Veteran's first postservice year), and the preponderance of the evidence is against a finding that any current right ankle disability is related to his service.

2.  Chronic strain of the left knee and Osgood-Schlatter disease are known clinical diagnoses; a chronic left knee disability was not manifested in service (or arthritis within the Veteran's first postservice year), and the preponderance of the evidence is against a finding that any current left knee disability is related to his service.


CONCLUSIONS OF LAW

1.  Service connection for a right ankle disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2014).

2.  Service connection for a left knee disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in September 2007, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  The claims were most recently readjudicated in the June 2012 supplemental statement of the case.

The Veteran's service treatment records (STRs) and pertinent treatment records have been secured.  He was afforded a VA examination in June 2011.  The Board finds that the June 2011 VA examination is adequate for rating purposes as the examiner conducted a thorough examination, elicited complaints from the Veteran, and noted all clinical findings needed for a proper determination in this matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  In general, service connection requires competent and credible evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).

In addition, VA compensation shall be paid for disabilities due to undiagnosed illnesses to veterans who exhibit objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms listed in this regulation provided that such disability became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  For purposes of this regulation, signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuro-psychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper and lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  Supervening conditions, willful misconduct or affirmative evidence that the condition was not incurred during active military service in Southwest Asia will preclude payment of compensation under this section.  38 U.S.C.A. § 1117 (West 2014 & Supp 2014); 38 C.F.R. § 3.317 (2014).

The Veteran's service records show that he served in Southwest Asia during the Persian Gulf War era.  Although the Veteran's original claim for benefits, submitted in October 2006, reflects that he checked "no" to question 16a (Were you stationed in the Gulf after August 1, 1990?), his service treatment records (STRs) contain two post-deployment questionnaires that reflect that he served in Kuwait and Iraq in 2003 and in Iraq in 2004.  A military pay history document reflects that he received hostile fire pay and tax exclusions for service in Iraq and Kuwait.  Because he is a Persian Gulf War veteran, service connection for disability due to undiagnosed illness manifested by left knee, and right ankle pains must be considered, even though the Veteran has not specifically made such a claim.  That is, the theory is reasonably raised by the record.

The Veteran's STRs show that in October 2001 he sought treatment for a sore left knee; a medial collateral ligament strain was assessed and rest and ice was prescribed.  In July 2002, he sought treatment following a right ankle injury.  X-rays were negative and a right ankle strain was diagnosed.  In October 2002, the Veteran sought treatment for right ankle pain.  The July 2002 ankle injury was noted and the assessment was resolving ankle sprain/strain.  There is no separation examination available for review. 

An August 2007 VA treatment record notes the Veteran complained of left knee pain which he reported was of recent onset.  X-rays were negative for acute injury.

A September 2007 statement by the Veteran notes that he continues to experience pain in his right ankle. 

In August 2008, the Veteran reported injuring his knee while climbing stairs; X-rays were unremarkable.  A November 2008 VA treatment record notes the Veteran sought treatment for left knee pain which he said occurred "on and off" and he denied recent injury.  The impression was left knee arthralgia.  

A June 2010 VA orthopedic consultation for an unrelated disability notes the Veteran reported pain in his right ankle since he twisted it while running in service in 2002.  He also reported some pain in his left knee which began around 2002 to 2003, but did not relate the pain to any specific injury.  There was full range of motion in his left knee with no effusion, a stable ligament examination, and no tenderness on palpitation.  On right ankle examination, the ankle was "perhaps slightly swollen over the lateral malleolus, although this may be more apparent than real."  There was mild tenderness both laterally and a little medially.  There was no instability, but ligament testing was mildly painful.

On June 2011 VA examination, the Veteran reported pain in his left knee and although he could not remember any specific injury, he noted that he did have a lot of wear and tear and a one-time twisting injury in service and over the years he has continued to have pain in the knee which he indicated had progressively worsened.  On examination, there was some tenderness, but the knee was stable to varus and valgus stress.  There were negative anterior drawer, posterior drawer, Lachman, and McMurray tests.  X-rays showed no evidence of fracture, dislocation, or osseus mass lesion.  No significant degenerative changes were appreciated and no knee joint effusion was noted.  The diagnosis was chronic strain of the left knee as well as Osgood-Schlatter disease. 

The examiner noted that the STRs show treatment in October 2001 for a left knee medial collateral ligament strain and that the Veteran sought treatment postservice in 2007 and 2008 when X-rays of the knee were normal.  The Veteran had a one-time incident in 2001 and remained in the military until discharge years later.  The next available document of complaint, diagnosis, and treatment of the left knee was years after service where there was no objective findings aside from acute swelling and redness and X-rays were normal.  

The examiner opined that it was less likely than not that the chronic strain of the left knee is related to the Veteran's service.  Her rationale was that "[t]here is no evidence that a chronic condition of the left knee occurred while on active duty."  She noted that "the records show a one-time complaint of left knee pain in 2001 followed by an additional five years of active duty without complaints, examination, or diagnosis regarding the left knee" and that "[t]he next available documentation is in 2007 when the Veteran indicated his knee gave way" (and noted recent onset).  

The examiner also determined that the diagnosis of Osgood-Schlatter disease "is not consistent with the documented injury in service in 2001."  The examiner explained that the condition was not documented during active duty, and was not documented in the record until "today's examination."  The examiner opined as a result that Osgood-Schlatter disease is also less likely than not related to the Veteran's service. 

Regarding the right ankle disability, on June 2011 VA examination, the Veteran reported that he first began to notice right ankle pain in 2002 and that following twisting his ankle, he was placed in an air cast for 2 weeks.  He reported that since then he has continued to have ankle pain and that he feels it has gotten progressively worse.  On examination, the ankle was normal to appearance and there was no evidence of swelling.  There was tenderness over both the medial and lateral malleoli in the dorsum over the talus.  There was no instability of the ankle, though the Veteran reported some pain on testing.  X-rays of the right ankle showed bones and joints were intact, without evidence of fracture, dislocation, or osseous mass lesion.  There were no degenerative changes appreciated.  The diagnosis was chronic strain of the right ankle.  The Board notes that the June 2011 VA examination report indicates a diagnosis of the left ankle, but given the thorough review and examination of the right ankle by the examiner, this appears to be a typographical error and it seems clear that the diagnosis was in reference to the Veteran's right ankle. 

The examiner opined that it was less likely than not that the Veteran's right ankle disability was related to service.  The examiner explained her rationale that the records show that the Veteran's one-time injury in service "was resolving and no further acute complaints or injuries are documented."  She noted that X-rays at the time were negative for fracture.  She explained that "the available documentation of right ankle shows no evidence of instability and no chronic diagnosis given on active duty."  She supported her findings by noting that the Veteran remained on active duty another 4 years "without further complaints of right ankle pain."  The examiner found there is no evidence to link the present right ankle complaints to the one time complaint while on activity duty including no complaints between discharge and June 2010.

The examiner noted that "[t]he chronic strain of the right ankle [and] left knee . . . are considered diagnosed conditions.  There is no evidence that these diagnosed conditions are secondary to any other undiagnosed condition.  The complaints are specific for a musculoskeletal system complaint and not to a complaint or diagnosed condition related to environmental exposures experienced by those Veterans serv[]ing in the Gulf War."

Regarding the left knee, the Veteran had left knee symptoms of pain during service, and has a diagnosis of current left knee disability.  What he must still show to establish service connection is that this current disability is related to the complaint in service (or are otherwise related to his service).  Following the 2001 STR noting left knee pain, there were no subsequent findings, treatment, or diagnosis relating to the left knee in service or until 2007 when the Veteran reported knee pain with recent onset and X-rays were normal.  As noted by the June 2011 VA examination, this reflects that left knee complaints in service were acute and resolved and there is no evidence of a chronic condition that occurred while on active duty. 

Postservice treatment records provide no indication that a left knee disability may somehow be directly related to the Veteran's service.  The competent (medical) evidence that addresses the matter of a nexus between the Veteran's current left knee disability and his service consists of the opinion of the June 2011 VA examination, which is against the claim.  The June 2011 examiner noted that following the 2001 complaint of knee pain the Veteran continued active duty for several years without another instance of treatment and that he did not seek postservice treatment until 2007 (when he noted the pain had recent onset), and there is no evidence of a chronic disability occurring in service.  The examiner also noted that the Veteran's Osgood-Schlatter disease is not related to service as it was not documented during service or until the 2011 examination.  Because this opinion is by a medical professional (who has medical expertise and is competent to offer it) and is accompanied by explanation of rationale (with citation to supporting factual data) it is probative evidence in this matter; and because there is no competent evidence to the contrary, it is persuasive. 

The preponderance of the evidence is also against the Veteran's claim of service connection for a right ankle disability.  While the Veteran sought treatment for a right ankle sprain in 2002, there are no further complaints during service or until 2010 when the Veteran noted it to a VA physician during an examination for another matter.  On June 2011 VA examination (the report of which the Board finds adequate and probative), the VA examiner opined that the Veteran's right ankle complaints are unrelated to the injury in service as the record reflects that the right ankle sprain was resolving and this no evidence of a chronic condition in service and no further complaints of a right ankle disability until 2010.  The opinion notes the length of time between service and reported symptoms of a right ankle disability and that X-rays of the ankle are normal.  The Board finds this evidence highly probative in the matter at hand.  Because there is no competent (medical opinion/treatise) evidence (with opinion supported by an explanation) to the contrary the Board finds the June 2011 VA examination persuasive. 

As for the Veteran's own opinion that his left knee and right ankle disabilities are due to his service, he is a layperson.  The diagnosis and etiology of his left knee and right ankle disability fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  He does not cite to supporting medical opinion or medical literature evidence.  Therefore, his opinion on this question of causality (which is medical in nature and beyond the scope of lay observation) is without probative value.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Lastly, it is the Board's conclusion that the provisions of 38 C.F.R. § 3.317, pertaining to disability resulting from "undiagnosed illnesses" or "medically unexplained chronic multisymptom illnesses," are inapplicable with respect to these issues, since Veteran's left knee and right ankle conditions have been medically diagnosed as chronic strains.  

As explained above, the preponderance of the evidence is against his claim of service connection.  The appeal in these matters must be denied. 



ORDER

Service connection for a right ankle disability is denied.

Service connection for a left knee disability is denied.


REMAND

The Veteran contends that he has a back disability as a result of his active duty service.  His STRs show that he sought treatment for low back pain in February 2002 which was described as sharp dorsal upper lumbar back pain and it was noted that he had experienced back pain since high school, prior to service.  A chronic dorsal-lumbar strain was assessed.  The June 2011 examiner noted this 2002 record and assessment and found that the evidence documents a pre-existing back condition. 

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Thus, Veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Here, entrance examination reports are silent for complaints, treatment, or diagnoses related to a back condition.  Thus, the Veteran is presumed sound as it relates to a back disability.

There are no records of any treatment for back treatment prior to service in the Veteran's claims file.  As these records, to the extent they exist, may be pertinent to the Veteran's low back claim, VA has an obligation to assist the Veteran in obtaining them.  38 C.F.R. § 3.159(c)(1).  Upon remand, the AOJ should request the Veteran identify the providers of treatment and/or evaluation received for his back disability prior to service, and submit the necessary authorizations to allow VA to secure any such records.

After the additional medical evidence has been obtained, the Veteran should be scheduled for VA examination to determine the nature and etiology of the Veteran's low back disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The June 2011 VA medical opinion of record did not provide an adequate opinion with respect to the Veteran's back disability given the indication that the back disability pre-existed service.  Specifically, a medical opinion is required to determine whether the Veteran had a back disability which pre-existed the Veteran's entrance into service.  If there is "clear and unmistakable evidence" that a disability did pre-exist service, then VA must determine whether it is clear and unmistakable that any increase in the pre-existing disorder was due to the natural progress of the condition.

Accordingly, the case is REMANDED for the following action:

1.   Please ask the Veteran to identify all providers of treatment and/or evaluation he has received for his back prior to service (if any) and to provide any authorizations necessary for VA to obtain all outstanding records of any such private treatment/evaluation.  The AOJ should attempt to secure for the record copies of the complete treatment records from the sources identified.

2.  Please obtain copies of all relevant VA treatment records dated from December 2011 to the present.  

3.  After the above development has been completed, a medical opinion, with examination only if deemed necessary, should be provided which addresses the likely etiology of the current low back disability.  The claims folders must be made available to the opinion provider.  Based on a review of the claims folder and the clinical findings of the June 2011 examination, the provider must provide an opinion as to: 

a. Is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that the Veteran had a low back disability prior to service?  Please discuss the significance, if any, of the February 2002 STR and June 2011 examination which notes the condition pre-existed to high school and any treatment records related thereto.

b.  If it is clear and unmistakable that the Veteran had a low back disability prior to service, is it at least as likely as not (i.e., is it 50 percent or more probable) that any pre-existing disability underwent a permanent (as opposed to temporary) increase in severity during the Veteran's period of active duty?  Please discuss the significance, if any, of the February 2002 STRs where the Veteran complained of low back pain.

c.  If it is clear and unmistakable that the Veteran had a low disability prior to service, and it is at least as likely as not that the pre-existing disability underwent a permanent increase in severity during the Veteran's period of active duty, is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that the increase in severity during service was due to the natural progress of the condition?

d.  If the VA examiner determines that the Veteran's current low back disability disability did not pre-exist his period of military service, is it as least as likely as not (a 50 percent or greater probability) that the Veteran's current low back disability is related to his period of military service, including the lumbar strain diagnosed in February 2002?

A rationale for all opinions expressed should be provided.

4.  The AOJ should ensure that the requested development is completed and then re-adjudicate the Veteran's claim with consideration given to any additional evidence added to the claims file.  If the Veteran's claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


